Citation Nr: 1202800	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to include secondary to a left knee disorder.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2005 rating decision, VA denied entitlement to service connection for a low back condition due to a left knee disorder.  Therein, VA found that the evidence did not demonstrate that a left knee disorder was related to service, and therefore such a disorder was not related to a service connected disorder.  The rating decision also found that a back disorder was not related to service and that such a disorder was not compensably disabling within a year of service discharge.  The February 2008 statement of the case stated that the service treatment records failed to demonstrate evidence of a chronic low back disorder which was related to military service.

In a February 2008 rating decision, the RO granted service connection for residuals of a left knee medial meniscectomy with traumatic arthritis.  The appellant in September 2008 underwent a total left knee replacement.

Although the RO in 2005 adjudicated the Veteran's claim of entitlement to service connection for a low back disorder on a secondary basis, it has not readjudicated the issue following the 2008 grant of service connection for a left knee disorder based on an adequate VA examination.  In this regard, the August 2009 examination was primarily focused on addressing the relationship between any right knee disorder and the Veteran's left knee disorder.  Moreover, while a history of back pain with radiculopathy was noted, and while the examiner noted that the appellant suffered from an altered gait, the examiner failed to address whether residuals of a left knee replacement aggravate any current back disorder.  

Once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007).  Here, as the August 2009 examination did not fully address this question, further development is required.  38 C.F.R. § 3.159c(c)(4) (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the evidence needed to substantiate the claims, and provide notice of the type of evidence VA will seek to obtain, and the type of evidence that he is expected to furnish.  The Veteran must also be notified how disability evaluations and effective dates are assigned.

2.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  This particularly includes any clinical record which the Veteran has identified as being supportive of his claim of entitlement to service connection for a back disorder, to include secondary to a left knee replacement.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After completing this development, the AMC/RO must schedule the Veteran for a VA orthopedic examination in connection with his claim of service connection a low back disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  Following the examination the orthopedist must opine whether it is at least as likely as not that a low back disorder is related to his period of military service.  If not, the examiner must address whether it is at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's low back disorder is proximately due to or is permanently aggravated by residuals of a total left knee replacement.

A complete rationale for any opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the orthopedist must address whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655

5.  The AMC/RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


